DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2019, and March 5, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US Patent Application Publication 2016/0014668), and further in view of Li et al (US Patent Application Publication 2018/0027429). Hereinafter Chou and Li.

Regarding claim 1, Chou discloses a method comprising: 
device 2, Fig. 16, the device is connected to a BS to transmit/receive packets, paragraph [0095]); 
attempting, by the first UE device, to decode the packet (the destination device tries to decode the packet by itself, and if decoding fails, further requests the relaying for retransmission, paragraph [0104]); 
in response to unsuccessfully attempting to decode the packet, transmitting a request for retransmission of the packet (the destination device shows the content on the user interface for the destination device when the destination device correctly decodes a packet, paragraph [0098]; the destination device tries to decode the packet by itself, and if decoding fails, further requests the relaying for retransmission, paragraph [0104]); and 
receiving, at the first UE device, a retransmission of the packet from a second UE device (device 1, Fig. 16) via a first communication link (the destination device tries to decode the packet by itself, and if decoding fails, further requests the relaying for retransmission, where the retransmission is performed by the relay (other devices), paragraph [0104]). 
	While Chou discloses the coordinating device establishes D2D communication with non-coordinating device when the serving BS grants the D2D request (paragraph [0065]), Chou does not explicitly disclose “a first D2D communication link.”
	Li discloses “a first D2D communication link” as the first UE sends a relay request message in response to the D2D broadcast message from a second UE, where the first UE selects the second UE is selected as a relay UE to continue data transmission (paragraphs [0281] – [0303]); where the base station sends downlink data to the second UE and forwards the downlink data to the first UE in a D2D communication manner (paragraphs [0273] – [0275]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li).

Regarding claim 2, Chou and Li disclose the method of claim 1, but Chou does not explicitly disclose wherein the request for retransmission is transmitted via a device-to-device (D2D) transmission.
Li discloses the first UE sends a relay request message in response to the D2D broadcast message from a second UE, where the first UE selects the second UE is selected as a relay UE to continue data transmission (paragraphs [0281] – [0303]); where the base station sends downlink data to the second UE and forwards the downlink data to the first UE in a D2D communication manner (paragraphs [0273] – [0275]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 3, Chou and Li disclose the method of claim 2, but Chou does not explicitly disclose wherein the D2D transmission comprises at least one of the following: a D2D transmission over a D2D communication link and a D2D discovery transmission.
Li discloses the first UE sends a relay request message in response to the D2D broadcast message from a second UE, where the first UE selects the second UE is selected as a relay UE to continue data transmission (paragraphs [0281] – [0303]); the D2D communication includes D2D discovery and D2D communication, where the D2D discovery means that user equipment sends a discovery message for another user equipment to obtain information about the user equipment that sends the discovery message, and D2D communication means that user equipment sends control information and data for another user equipment to obtain information such as a sending format of subsequent data by reading the control information to correctly receive the subsequent data (paragraphs [0070] – [0074]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li).

Regarding claim 4, Chou and Li disclose the method of claim 2, but Chou does not explicitly disclose wherein the D2D transmission occurs while the first UE device is in an IDLE state.
Li discloses the first UE is unable to reestablish RRC connection to the base station, where the first UE determines to start assistance relay service (paragraphs [0102] – [0106]). It is understood that the first UE is in RRC IDLE state when it is attempting to reestablish RRC connection (i.e. RRC IDLE state to RRC CONNECTED state).
Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 5, Chou and Li disclose the method of claim 1, but Chou does not explicitly disclose wherein the request for retransmission comprises one or more of the following: a packet identifier for the packet to be retransmitted, a UE identifier (UE ID), a Proximity Services identifier (ProSe ID), a D2D resource location for retransmission, and a group identifier.
Li discloses “a D2D resource location for retransmission” as the parameter related to the D2D UE relay configuration includes a D2D resource pool used by relay UE, a parameter related to a condition for starting D2D relay by remote UE, a parameter related to a D2D relay task borne by relay UE, or the like (paragraph [0089]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li).

Regarding claim 6, Chou and Li disclose the method of claim 1, Chou discloses further comprising: 
receiving, at the second UE device, the request for retransmission (the destination device shows the content on the user interface for the destination device when the destination device correctly decodes a packet, paragraph [0098]; the destination device tries to decode the packet by itself, and if decoding fails, further requests the relaying for retransmission, paragraph [0104]).
However, Chou does not explicitly disclose “comparing a signal strength of the received request for retransmission with a threshold;” and “if the signal strength exceeds the threshold, retransmitting the packet, via the first D2D communication link, to the first UE device.”
Li discloses the D2D relay configuration information includes a signal quality limit (which is referred to as a first threshold herein) of cellular transmission, or includes a quantity of times of retransmission (which is referred to as a second threshold herein) for which the remote UE sends a relay request message, or includes a limit (which is referred to as a third threshold herein) of a remaining electricity quantity for performing relay by the relay UE (paragraphs [0089] – [0091]); where the second UE determines whether it is capable of providing a relay service for the first UE by determining whether quality of a cellular channel to the base station satisfies a condition, i.e. the UE detects that signal quality of the UE that performs the determining is greater than a second signal quality threshold (paragraphs [0123] – [0126]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 7, Chou and Li disclose the method of claim 1, Chou discloses further comprising: 
the destination device shows the content on the user interface for the destination device when the destination device correctly decodes a packet, paragraph [0098]; the destination device tries to decode the packet by itself, and if decoding fails, further requests the relaying for retransmission, paragraph [0104]).
However, Chou does not explicitly disclose “determining whether the request for retransmission was received within a retransmission time-window;” and “if the request for retransmission was received within the retransmission time-window, retransmitting the packet, via the first D2D communication link, to the first UE device.”
Li discloses the D2D relay configuration information includes a signal quality limit (which is referred to as a first threshold herein) of cellular transmission, or includes a quantity of times of retransmission (which is referred to as a second threshold herein) for which the remote UE sends a relay request message, or includes a limit (which is referred to as a third threshold herein) of a remaining electricity quantity for performing relay by the relay UE (paragraphs [0089] – [0091]); the second UE determines whether it is capable of providing a relay service for the first UE by determining whether a relay capability satisfies a requirement (paragraphs [0123] – [0126]); and the second UE starts a timer when sending relay response message to determine if the second UE is to be considered to be used as relay UE for the first UE (paragraphs [0142], [0156], [0157]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li).

Regarding claim 8, Chou and Li disclose the method of claim 5, but Chou does not explicitly disclose wherein the second UE device retransmits the packet if the first UE device and the second UE device are interested in a same broadcast service associated with a particular group identifier.
Li discloses the first UE sends a relay request message in response to the D2D broadcast message from a second UE, where the first UE selects the second UE is selected as a relay UE to continue data transmission (paragraphs [0281] – [0303]); the relay request message includes an ID of relay UE to be preferentially selected, an ID of a cell on which the first UE 20 last camps, an ID of a base station of a cell on which the first UE 20 last camps, or a target ID of group communication, where a target ID is a group ID (paragraphs [0113] – [0115]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 9, Chou and Li disclose the method of claim 8, but Chou does not explicitly disclose wherein the D2D transmission occurs while the second UE device is in an IDLE state.
Li discloses the second UE determines whether it is capable of providing a relay service for the first UE by determining whether quality of a cellular channel to the base station satisfies a condition, i.e. the UE determines if the second UE is in an idle state (paragraphs [0123] – [0126]).
 Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 10, Chou and Li disclose the method of claim 1, but Chou does not explicitly disclose further comprising: 
determining whether the second UE device has already retransmitted the packet to the first UE device; 
in response to determining that the second UE device has already retransmitted the packet, refraining, by a third UE device, from retransmitting the packet to the first UE device.
Li discloses the first UE sends relay request to second UE and third UE, where the second UE and the third UE determines if they are capable of providing a relay service for the first UE, and assuming the second UE is selected by the first UE, the third UE does not send relay response message to the first UE (paragraphs [0121], [0129], [0134]). It is understood that the third UE is not selected by the first UE to be a relay UE, where the second UE retransmits the packet to the first UE. As such, the third UE does not retransmit the packet in response to not being selected as relay UE.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 11, Chou and Li disclose the method of claim 1, but Chou does not explicitly disclose further comprising: 
receiving, at the first UE device, a retransmission of the packet from a third UE device via a second D2D communication link.
Li discloses the first UE sends a relay request message in response to the D2D broadcast message from a third UE, where the first UE selects the third UE is selected as a relay UE to continue data transmission (paragraphs [0281] – [0303]); where the base station sends downlink data to the third UE and forwards the downlink data to the first UE in a D2D communication manner (paragraphs [0273] – [0275]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 12, Chou discloses a system comprising: 
a first user equipment (UE) device (device 2, Fig. 16) comprising: 
a receiver (the device includes communication component that transmit and/or receiver information to and/or from a network and one or more candidate device, paragraph [0053]) configured to receive a packet (the device is connected to a BS to transmit/receive packets, paragraph [0095]), 
the device includes processor to perform one or more of the functions described herein with reference to candidate device, paragraph [0054]) configured to decode the packet (the destination device tries to decode the packet by itself, and if decoding fails, further requests the relaying for retransmission, paragraph [0104]), and 
a transmitter (the device includes communication component that transmit and/or receiver information to and/or from a network and one or more candidate device, paragraph [0053]) configured to transmit a request for retransmission, in response to an unsuccessful attempt to decode the packet (the destination device shows the content on the user interface for the destination device when the destination device correctly decodes a packet, paragraph [0098]; the destination device tries to decode the packet by itself, and if decoding fails, further requests the relaying for retransmission, paragraph [0104]), 
the receiver further configured to receive a retransmission of the packet from a second UE device (device 1, Fig. 16) via a first communication link (the destination device tries to decode the packet by itself, and if decoding fails, further requests the relaying for retransmission, where the retransmission is performed by the relay (other devices), paragraph [0104]). 
	While Chou discloses the coordinating device establishes D2D communication with non-coordinating device when the serving BS grants the D2D request (paragraph [0065]), Chou does not explicitly disclose “a first D2D communication link.”
	Li discloses “a first D2D communication link” as the first UE sends a relay request message in response to the D2D broadcast message from a second UE, where the first UE selects the second UE is selected as a relay UE to continue data transmission (paragraphs [0281] – [0303]); where the base station sends downlink data to the second UE and forwards the downlink data to the first UE in a D2D communication manner (paragraphs [0273] – [0275]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 13, Chou and Li disclose the system of claim 12, but Chou does not explicitly disclose wherein the request for retransmission is transmitted via a device-to-device (D2D) transmission.
Li discloses the first UE sends a relay request message in response to the D2D broadcast message from a second UE, where the first UE selects the second UE is selected as a relay UE to continue data transmission (paragraphs [0281] – [0303]); where the base station sends downlink data to the second UE and forwards the downlink data to the first UE in a D2D communication manner (paragraphs [0273] – [0275]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 14, Chou and Li disclose the system of claim 13, but Chou does not explicitly disclose wherein the D2D transmission comprises at least one of the following: a D2D transmission over a D2D communication link and a D2D discovery transmission.
Li discloses the first UE sends a relay request message in response to the D2D broadcast message from a second UE, where the first UE selects the second UE is selected as a relay UE to continue data transmission (paragraphs [0281] – [0303]); the D2D communication includes D2D discovery and D2D communication, where the D2D discovery means that user equipment sends a discovery message for another user equipment to obtain information about the user equipment that sends the discovery message, and D2D communication means that user equipment sends control information and data for another user equipment to obtain information such as a sending format of subsequent data by reading the control information to correctly receive the subsequent data (paragraphs [0070] – [0074]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 15, Chou and Li disclose the system of claim 13, but Chou does not explicitly disclose wherein the D2D transmission occurs while the first UE device is in an IDLE state.
Li discloses the first UE is unable to reestablish RRC connection to the base station, where the first UE determines to start assistance relay service (paragraphs [0102] – [0106]). It is understood that the first UE is in RRC IDLE state when it is attempting to reestablish RRC connection (i.e. RRC IDLE state to RRC CONNECTED state).
 Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 16, Chou and Li disclose the system of claim 12, but Chou does not explicitly disclose wherein the request for retransmission comprises one or more of the following: a packet identifier for the packet to be retransmitted, a UE identifier (UE ID), a Proximity Services identifier (ProSe ID), a D2D resource location for retransmission, and a group identifier.
Li discloses “a D2D resource location for retransmission” as the parameter related to the D2D UE relay configuration includes a D2D resource pool used by relay UE, a parameter related to a condition for starting D2D relay by remote UE, a parameter related to a D2D relay task borne by relay UE, or the like (paragraph [0089]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li).

Regarding claim 17, Chou and Li disclose the system of claim 12, Chou discloses further comprising: 
device 1, Fig. 1) comprising: 
a receiver (the device includes communication component that transmit and/or receiver information to and/or from a network and one or more candidate device, paragraph [0053]) configured to receive the request for retransmission (the destination device shows the content on the user interface for the destination device when the destination device correctly decodes a packet, paragraph [0098]; the destination device tries to decode the packet by itself, and if decoding fails, further requests the relaying for retransmission, paragraph [0104]), 
a controller (the device includes processor to perform one or more of the functions described herein with reference to candidate device, paragraph [0054]), and
a transmitter (the device includes communication component that transmit and/or receiver information to and/or from a network and one or more candidate device, paragraph [0053]).
However, Chou does not explicitly disclose “compare a signal strength of the received request for retransmission with a threshold;” and “retransmit the packet, via the first D2D communication link, to the first UE device, if the signal strength exceeds the threshold.”
Li discloses the D2D relay configuration information includes a signal quality limit (which is referred to as a first threshold herein) of cellular transmission, or includes a quantity of times of retransmission (which is referred to as a second threshold herein) for which the remote UE sends a relay request message, or includes a limit (which is referred to as a third threshold herein) of a remaining electricity quantity for performing relay by the relay UE (paragraphs [0089] – [0091]); where the second UE determines whether it is capable of providing a relay service for the first UE by determining whether quality of a cellular channel to the base station satisfies a condition, i.e. the UE detects that signal quality of the UE that performs the determining is greater than a second signal quality threshold (paragraphs [0123] – [0126]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 18, Chou and Li disclose the system of claim 12, Chou discloses further comprising: 
a second UE device (device 1, Fig. 16) comprising: 
a receiver (the device includes communication component that transmit and/or receiver information to and/or from a network and one or more candidate device, paragraph [0053]) configured to receive the request for retransmission (the destination device shows the content on the user interface for the destination device when the destination device correctly decodes a packet, paragraph [0098]; the destination device tries to decode the packet by itself, and if decoding fails, further requests the relaying for retransmission, paragraph [0104]), 
a controller (the device includes processor to perform one or more of the functions described herein with reference to candidate device, paragraph [0054]), and 
the device includes communication component that transmit and/or receiver information to and/or from a network and one or more candidate device, paragraph [0053]).
However, Chou does not explicitly disclose “determine whether the request for retransmission was received within a retransmission time-window;” and “retransmit the packet, via the first D2D communication link, to the first UE device, if the request for retransmission was received within the retransmission time-window.”
Li discloses the D2D relay configuration information includes a signal quality limit (which is referred to as a first threshold herein) of cellular transmission, or includes a quantity of times of retransmission (which is referred to as a second threshold herein) for which the remote UE sends a relay request message, or includes a limit (which is referred to as a third threshold herein) of a remaining electricity quantity for performing relay by the relay UE (paragraphs [0089] – [0091]); the second UE determines whether it is capable of providing a relay service for the first UE by determining whether a relay capability satisfies a requirement (paragraphs [0123] – [0126]); and the second UE starts a timer when sending relay response message to determine if the second UE is to be considered to be used as relay UE for the first UE (paragraphs [0142], [0156], [0157]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li).

Regarding claim 19, Chou and Li disclose the system of claim 16, but Chou does not explicitly disclose wherein the transmitter of the second UE device is configured to retransmit the packet if the first UE device and the second UE device are interested in a same broadcast service associated with a particular group identifier.
Li discloses the first UE sends a relay request message in response to the D2D broadcast message from a second UE, where the first UE selects the second UE is selected as a relay UE to continue data transmission (paragraphs [0281] – [0303]); the relay request message includes an ID of relay UE to be preferentially selected, an ID of a cell on which the first UE 20 last camps, an ID of a base station of a cell on which the first UE 20 last camps, or a target ID of group communication, where a target ID is a group ID (paragraphs [0113] – [0115]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 20, Chou and Li disclose the system of claim 12, Chou discloses further comprising: 
a third UE device (device 3, Fig. 16) comprising: 
a controller (the device includes processor to perform one or more of the functions described herein with reference to candidate device, paragraph [0054]), and 
the device includes communication component that transmit and/or receiver information to and/or from a network and one or more candidate device, paragraph [0053]).
However, Chou does not explicitly disclose “determine whether the second UE device has already retransmitted the packet to the first UE device,” and “refrain from retransmitting the packet to the first UE device, in response to determining that the second UE device has already retransmitted the packet.”
Li discloses the first UE sends relay request to second UE and third UE, where the second UE and the third UE determines if they are capable of providing a relay service for the first UE, and assuming the second UE is selected by the first UE, the third UE does not send relay response message to the first UE (paragraphs [0121], [0129], [0134]). It is understood that the third UE is not selected by the first UE to be a relay UE, where the second UE retransmits the packet to the first UE. As such, the third UE does not retransmit the packet in response to not being selected as relay UE.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Regarding claim 21, Chou and Li disclose the system of claim 12, but Chou does not explicitly disclose wherein the receiver of the first UE device is further configured to receive a retransmission of the packet from a third UE device via a second D2D communication link.
Li discloses the first UE sends a relay request message in response to the D2D broadcast message from a third UE, where the first UE selects the third UE is selected as a relay UE to continue data transmission (paragraphs [0281] – [0303]); where the base station sends downlink data to the third UE and forwards the downlink data to the first UE in a D2D communication manner (paragraphs [0273] – [0275]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chou and Li before him or her, to incorporate the data transmission via relay UE as taught by Li, to improve the coordinating device of Chou for the motivation of ensuring efficiency of data transmission (paragraph [0006] of Li). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ZHU et al – the UE determines whether to remain in or change to an RRC idle mode or an RRC connected mode based on the type of the group bearer received in the paging message
SIOMINA et al – the wireless communication network adjusting the D2D activity state of a given wireless device, to enable it to receive critical or otherwise desired D2D transmissions by another device, where such transmissions might otherwise be missed if D2D operation by the given wireless device continued according to the unadjusted D2D activity state
FAURIE et al – the first UE transmits resource allocation configuration for D2D communication to a second UE, where the D2D transmission is received from the second UE over the selected resource
MA et al – the terminal detects whether the first transmission mode can be used, and uses the second transmission mode when the first transmission mode cannot be used
FUJISHIRO et al – the first base station transmits a first resource message relating to a first D2D resource used for the D2D proximity service to a third base station, where the first resource  message includes information on the first D2D resource and a second D2D resource used for the D2D proximity service in a second base station that is a neighboring base station of the first base station
KALHAN et al – the origination device combines the first and second single-encoded data packets to generate a single-encoded data block, where the single-encoded data generates a dual-encoded data block according to a second set of encoding parameters corresponding to channel conditions associated with a second communication link between the origination device and the signal forwarding device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468